COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-05-480-CR



ZECHARIAH LAVAN COLEMAN 						APPELLANT



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 
DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered the “Motion To Dismiss Appeal” filed by Zechariah Lavan Coleman, pro se.  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
 Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.
(footnote: 2)  See 
Tex. R. App. P.
 42.2(a), 43.2(f).



PER CURIAM

PANEL D:	WALKER, J., CAYCE, C.J.; and MCCOY, J.

DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: AUGUST 17, 2006





FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4


2:Appellant’s appointed counsel filed a motion to withdraw, and brief in support thereof, stating the appeal is frivolous under the guidelines of 
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967).  Because appellant has voluntarily dismissed his appeal, we need not address counsel’s motion.